Exhibit 47
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                                        MICHAEL HOLMES DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Michael Holmes. I am retired from a career with the Cook

                    County Sheriff’s Office. I started as a cadet at the Cook County Jail (“Jail”)

                    on May 5, 1985, worked my way up through the ranks to First Assistant

                    Executive Director (“FAED”), and retired in lieu of being laid off on December

                    31, 2017.

            2.      On or around October of 2013, I was promoted to Assistant Executive

                    Director (“AED”), and I reported to Daniel Moreci, who was First Assistant

                    Executive Director at the time. My job duties as AED in 2013-14 included

                    overseeing several departments at the Jail, including Records, Receiving,

                    Division 2, Division 6, Division 9, and Classifications.

            3.      In late 2014, I was promoted to FAED. There was continues restructuring of

                    upper management at that time, while Cara Smith was the Executive

                    Director, but all the Divisions reported up to the Sheriff through the

                    Superintendents, Assistant Executive Directors, First Assistant Executive

                    Directors, the Executive Director, and other Chiefs. When I was promoted,

                    the Sheriff designated four people as “First” Assistant Executive Directors.

                    Daniel Moreci and I were assigned to oversee the regular divisions, Nneka

                    Jones was assigned to the mental health divisions, and George Turner was a

                    liaison with Office of Professional Review (“OPR”) for staff discipline. When I
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    became FAED, I oversaw most of the same departments as before (Records,

                    Receiving, Division 2, Division 6, and Classifications), but was also put in

                    charge of Division 5, 10, and 11. All of the Superintendents from those

                    divisions reported to me. Oversight of Division 9 was assigned to Moreci, who

                    was a gang specialist, and was better equipped to design programs for the

                    violent criminals housed in Division 9. Around March of 2015, Nneka Jones

                    was promoted to Executive Director, and Brad Curry and Tarry Williams

                    were brought over in management roles. Eventually, Brad Curry was made a

                    Bureau Chief and Tarry Williams was made Chief of Operations. I reported

                    to Tarry Williams and Nneka Jones. I continued doing the same duties, but

                    after about a year, George Turner retired, Daniel Moreci went exclusively to

                    Gang Intel, and I became the FAED over all the divisions.

            4.      In my role overseeing Classifications as an AED and FAED, I would meet

                    with Mike Miller, Assistant Executive Director, each week to review the

                    status of disciplinary segregated housing. We would have a list of everyone in

                    segregated housing and everyone waiting to go to segregated housing, and

                    would review whether we could adjust time served in segregated housing to

                    make space for the waiting detainees.

            5.      From July of 2016 until my retirement, in my role as FAED, I was in charge

                    of the Case Review Unit (“CRU”) at the Jail. I reported to Brad Curry,

                    Bureau Chief/Chief Operating Officer of the Jail. As head of the CRU, I was

                    responsible for reviewing all incidents that occurred at the Jail and in all



                                                             2
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    Cook County Courthouses and satellite locations. Each day, my team and I

                    would review approximately thirty (30) to fifty (50) incidents that occurred

                    throughout the Cook County system on the previous day. We reviewed video

                    footage along with incident reports and other information we received

                    regarding misconduct.

            6.      As head of the CRU, I was involved in weekly meetings with Brad Curry

                    where we reviewed incidents and discussed issues of both staff and detainee

                    misconduct, including detainee masturbation and indecent exposure. I also

                    had weekly telephone meetings with Susan McCampbell, DOJ monitor; Brad

                    Curry; Matthew Burke, Chief of Staff; Nneka Jones; Helen Burke, Bureau

                    Chief; and Jennifer Black, Deputy Chief of Quality Improvement &

                    Accountability.

            7.      Beginning around 2014, I observed a steady increase in sexual harassment of

                    female staff by male detainees. I saw male detainees exposing their penises

                    and purposefully masturbating at female officers, supervisors, and civilian

                    staff. Whenever I was in the Jail, I heard detainees make crude or sexual

                    comments which were directed at any female within sight.

            8.      In the CRU, I would review at least one incident, and sometimes many more,

                    every day involving a detainee exposing his penis or masturbating at female

                    staff. Many incidents involved multiple detainees masturbating at the same

                    time.




                                                             3
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




            9.      Supervisors, managers, and directors at the Jail knew about the detainees’

                    exhibitionist behavior and their sexual comments towards women. Besides

                    the number of incidents of indecent exposure, exhibitionist masturbation, and

                    verbal sexual threats that supervisors had to sign off on in incident reports

                    and managers and directors reviewed, all of us witnessed this behavior first

                    hand.

            10.      In my role as FAED, I discussed the problem of detainees increasingly

                    masturbating and exposing themselves to female staff with other managers

                    often. Mike Miller and I shared an office for some time in 2014, and we talked

                    about it regularly. We also got complaints from Cermak employees. Connie

                    Manella, one of the Cermak supervisors, complained at meetings and

                    elsewhere about the detainees’ sexual harassment of her employees.

            11.     At almost every one of my weekly meetings with Brad Curry, Nneka Jones,

                    Tarry Williams, and Matt Burke, which I attended in my role as AED and

                    FAED, the subject of masturbation, indecent exposure, and sexual

                    harassment of female staff was discussed. The problem was not taken

                    seriously. As a result, no effective measures were implemented to stop it.

            12.     In my 32 years in corrections, I have seen that inmates in a jail setting need

                    structure and routine. Immediately disrupting that routine is an effective

                    way to stop inmates from engaging in inappropriate behavior. While I was

                    FAED, the CCSO’s policies allowed such immediate disruption only in special

                    circumstances but not as a regular course of action. As a result, detainees



                                                             4
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    who sexually harassed female staff continued to do so, and the problem got

                    worse.

            13.     For example, I once reviewed an incident with a detainee who was remanded

                    after bond court. When he was standing in line to go into court, a female

                    Public Defender walked by and this detainee grabbed her buttocks. Nothing

                    happened. He had his hearing and was taken into custody. When he got to

                    receiving on the Jail side, he grabbed a female officer’s buttocks. He should

                    have been immediately reprimanded and identified by the supervisor in

                    charge of the court receiving area upon sexually assaulting the female Public

                    Defender, then sent directly to segregated housing upon entering the Jail.

            14.     As another example, in November of 2016, Brad Curry copied me on an email

                    describing a detainee who had exposed his penis to a visitor but had still not

                    been moved off of his tier, four days later.

            15.     When detainees did get written up for indecent exposure or masturbation,

                    they most often received a disciplinary sentence of a period of time in

                    segregated housing, or the SMU. While this was intended to be a deterrent

                    to the detainees’ behavior, it was ineffective because often the SMU housing

                    was not much different from detainees’ previous housing assignment.

            16.     Additionally, detainees’ assignments to the SMU were sometimes delayed

                    pending the hearing process. Jail policy permitted detainees who had

                    masturbated to female staff to remain in the area where that staff member

                    worked before their hearing or before serving their sanctions. For example, in



                                                             5
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    June of 2016, Nneka Jones copied me on an email inquiring why detainee

                    M.T. had masturbated in front of female staff and was just moving to the

                    SMU 16 days later. Detainees also often returned to the same area where

                    they had committed the sexual harassment after completing their

                    assignment to SMU.

            17.     This problem continued throughout my time as head of the CRU. In

                    November of 2017, I was copied on an email describing an incident in

                    Division 9 where two detainees were written up for masturbation, sexual

                    activity, and indecent exposure, but remained housed on their tier.

            18.     There were so many detainees sentenced to time in the SMU for indecent

                    exposure and masturbation that there was often no available housing in

                    SMU. It could take several months for a space to become available to move

                    that detainee into segregated housing.

            19.     At one point we had a waiting list for SMU housing of over 200 detainees.

                    This could have been solved by designating more tiers as SMU housing.

            20.     Steve Wilensky, Director of Inmate Discipline, and I used to discuss the lack

                    of available SMU housing often while I was head of CRU. He was aware that

                    when his staff assigned time to SMU as a sanction, the sentences often were

                    delayed for long time periods.

            21.     I consistently recommended to the administration that they add more SMU

                    housing. There was plenty of unused housing at the Jail that could have

                    been designated as SMU. I remember once, in our weekly DOJ meeting, I



                                                             6
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    mentioned that we had 176 detainees who had been sentenced to SMU but

                    were waiting for a space.

            22.     In 2015, management at the Jail began discussing the possibility of putting

                    known masturbators in exposure control jumpsuits to prevent them from

                    masturbating. On July 17, 2015, Debbie Boecker, Director of Compliance,

                    sent me and other managers, including Brad Curry and Nneka Jones,

                    information about exposure control jumpsuits being used effectively in the

                    California Department of Corrections.

            23.     In June of 2016, I was copied on an email exchange between Nneka Jones

                    and Edward Byrne regarding dark green jumpsuits the Jail had on hand and

                    whether he could retro-fit them as exposure control suits.

            24.     Soon thereafter, the CCSO decided that detainees found guilty of indecent

                    exposure or masturbation would be placed in these modified green jumpsuits,

                    instead of ordering the jumpsuits being effectively used in the California

                    Department of Corrections.

            25.     The green jumpsuits that the masturbating detainees wore were completely

                    ineffective in preventing masturbation and indecent exposure. The jumpsuits

                    opened all the way down to the detainee’s waist in the front, and could be

                    worn pulled down around the waist like regular pants. Detainees often tore

                    their jumpsuits so that they could have easy access to their penis area.

            26.     In December of 2016, Brad Curry forwarded me an email from Nneka Jones

                    to Printiss Jones, Daniel Moreci, Tarry Williams, and himself describing a



                                                             7
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




                    video she saw of a nurse who was masturbated at. The video also showed

                    another detainee who was supposed to be in a green jumpsuit. He had cut

                    the pants off and was wearing it as a top with regular uniform pants.

            27.     The officers, sergeants, lieutenants, and superintendents were never given

                    effective training or tools to curb the masturbation. To my knowledge, the

                    directors never even discussed training the officers on proper responses to

                    masturbation, and never discussed providing resources for women who were

                    sexually harassed by detainees.




                                                             8
DocuSign Envelope ID: 0EDF6CCB-FD2F-48CA-8527-E2629E544D18




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             9
